UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,612,588 shares of common stock, outstanding at April 30, 2015. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2015 (Unaudited) and December 31, 2014 (Audited) 3 Consolidated Statements of Earnings for the three months ended March 31, 2015 and 2014 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2015 and 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4T. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 5. Other Information 39 Item 6. Exhibits 39-42 Signatures 43 Certifications 44-46 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differinclude, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in other filings with the Securities and Exchange Commission, including but not limited to, those described in Peoples Bancorp of North Carolina, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, 2015 and December 31, 2014 (Dollars in thousands) March 31, December 31, Assets (Unaudited) (Audited) Cash and due from banks, including reserve requirements $ of $11,391 and $12,569 Interest-bearing deposits Cash and cash equivalents Investment securities available for sale Other investments Total securities Mortgage loans held for sale Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Other real estate Accrued interest receivable and other assets Total assets $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ NOW, MMDA & savings Time, $250,000 or more Other time Total deposits Securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Commitments Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,612,588 shares at March 31, 2015 and December 31, 2014 Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying Notes to Consolidated Financial Statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three Months Ended March 31, 2015 and 2014 (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ Interest on due from banks 10 12 Interest on investment securities: U.S. Government sponsored enterprises State and political subdivisions Other 88 Total interest income Interest expense: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures 97 96 Other 11 10 Total interest expense Net interest income Provision for (reduction of provision for) loan losses ) Net interest income after provision for loan losses Non-interest income: Service charges Other service charges and fees Gain on sale of securities - 26 Mortgage banking income Insurance and brokerage commissions Gain/(loss) on sale and write-down of other real estate 87 ) Miscellaneous Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Other Total non-interest expense Earnings before income taxes Income tax expense Net earnings Basic and diluted net earnings per share $ Cash dividends declared per share $ See accompanying Notes to Consolidated Financial Statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2015 and 2014 (Dollars in thousands) (Unaudited) (Unaudited) Net earnings $ Other comprehensive income: Unrealized holding gains on securities available for sale Reclassification adjustment for gains on securities available for sale included in net earnings - ) Total other comprehensive income, before income taxes Income tax expense related to other comprehensive income: Unrealized holding gains on securities available for sale Reclassification adjustment for gains on sales of securities available for sale included in net earnings - ) Total income tax expense related to other comprehensive income Total other comprehensive income, net of tax Total comprehensive income $ See accompanying Notes to Consolidated Financial Statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Three Months Ended March 31, 2015 and 2014 (Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash provided (used) by operating activities: Depreciation, amortization and accretion Provision for (reduction of provision for) loan losses ) Gain on sale of investment securities - ) (Gain)/loss on sale of other real estate ) 10 Write-down of other real estate - Restricted stock expense 82 Change in: Mortgage loans held for sale ) Cash surrender value of life insurance ) ) Other assets ) ) Other liabilities ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Purchases of investment securities available for sale ) ) Proceeds from calls, maturities and paydowns of investment securities available for sale Proceeds from sales of investment securities available for sale - Purchases of FHLB stock (6
